MEMORANDUM **
Kumalasari Wahjudi, her husband and son, all natives and citizens of Indonesia, seek review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying them application for asylum, withholding of removal and protection under Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Sael v. Ashcroft, 386 F.3d 922, 924 (9th Cir.2004). We grant in part and deny in pai’t the petition for review.
Because there is no evidence that BIA reviewed the petitioners’ asylum and withholding claims, as petitioners requested in them brief to the BIA, pursuant to the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir. 2004), we remand to the agency to determine Sael’s application in this case. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (holding that when an agency has not reached an issue, the proper course is to remand to the agency in the first instance to address).
Substantial evidence supports the agency’s conclusion that it is not more likely than not that Wahjudi will be tortured if returned to Indonesia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).
PETITION FOR REVIEW GRANTED in part and DENIED in part; REMANDED.

 This disposition is not appropriate for publication ánd is not precedent except as provided by 9th Cir. R. 36-3.